Citation Nr: 0519489	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  95-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1954 to November 
1957.  The veteran died in April 1994.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The claimant testified at a hearing 
before the RO in March 1995.  A transcript of this hearing is 
associated with the claims folder.  

This case was before the Board on several previous occasions 
and remanded for procedural and evidential development; it is 
now before the Board for a final appellate determination.   

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in April 1994, and the death certificate 
lists the cause of death as "cardiopulmonary arrest" due to 
"dehydration" as a consequence of "metastasis lung cancer 
(unknown cell types)"; at the time of death, service 
connection was in effect for tachycardia with a disability 
rating of 30 percent.

3.  Metastatic cancer was not present in service or within 
the first post service year and is not shown to be 
etiologically related to service.

4.  The preponderance of the evidence is against a finding 
that the veteran's death resulted from his tobacco use during 
service or that he developed nicotine dependence during 
service and that his death is related to such nicotine 
dependence.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in May 
2001 and March 2005.  Since these letters fully provided 
notice of elements (1), (2), (3) and (4), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), the claimant was provided with specific information 
as to why her claim was being denied, and of the evidence 
that was lacking.    

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1994.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notices provided to the claimant in May 
2001 and March 2005 were not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notices were provided, the 
case was readjudicated and additional SSOCs were provided to 
the veteran in December 2003 and March 2005.

The claims folder contains all available service medical 
records, private medical records, and VA medical records.  
The claimant has not identified any outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

In addition, for claims filed prior to June 9, 1998, service 
connection may be granted for a disability if injury or 
disease resulted from tobacco use while in active military 
service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In 
VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.  

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  It is insufficient to show only that a 
veteran smoked in service and has a disease related to 
tobacco use. VAOPGCPREC 19-97 also states that while 38 
C.F.R. § 3.310 provides for "secondary service connection", 
if a claimant could establish that a disease or injury 
resulting in disability was a direct result of tobacco use 
during service (e.g., damage done to a veteran's lungs by in-
service smoking gave rise to, for example lung cancer) that 
service connection may be established without reference to 
section 3.310(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in April 1994, and the 
appellant filed her claim for DIC in May 1994.  The death 
certificate listed the cause of death as "cardiopulmonary 
arrest" due to "dehydration" as a consequence of 
"metastasis lung cancer (unknown cell types)."  At the time 
of his death, the veteran was service connected for 
tachycardia with a disability rating of 30 percent.  

In this case, the appellant argues that the veteran's smoking 
in service ultimately caused his death.  Service medical 
records show that in August 1957, three years after joining 
the military, the veteran reported smoking "3/4 pack a 
day."  This record is silent regarding the veteran's use or 
non-use tobacco products prior to that time.  There are no 
other reports in the veteran's service medical records 
showing his smoking history.  The appellant is also unaware 
of the veteran's smoking history prior to the August 1957 
service medical report.  In an April 2000 statement the 
claimant stated "I do not know when he [the veteran] started 
smoking but he was smoking when we married in 1961."  

Private medical records show that the veteran developed a 
mass in his left neck in May 1993.  He was clinically 
diagnosed with pharyngeal cancer in June 1993, nearly 36 
years after service.  This cancer later spread to the lungs.  
Private treatment reports show that the veteran smoked 
anywhere between 3/4 to 2 packs of cigarettes per day from 
the time period of August 1957 to June 1993, with the 
possible exception of one progress note in December 1989 
showing that the veteran had quit smoking and begun chewing 
tobacco.  These records also show that the veteran drank 
alcohol and was evaluated for alcohol intoxication on 
occasion.  

In May 2004 the Board referred this case to VHA for two 
separate medical expert opinions, one from an oncologist and 
the other from a psychologist.  The oncology opinion was 
dated in June 2004 and signed by a VA physician.  In making 
this opinion, the VA physician reviewed all of the veteran's 
available service medical records and the private medical 
records submitted by the appellant.  After reviewing all of 
the veteran's available service and post-service medical 
records, the VA physician found that the veteran's "smoking 
exposure during his period of service unlikely contributed 
substantially or materially to cause his cancer."  Rather, 
the VA physician noted that the veteran's exposure to both 
drinking and smoking cigarettes over a significant portion of 
his lifetime was likely causal in the development of his 
pharyngeal cancer.

Having determined that the primary cause of the veteran's 
death is not service connected, the analysis proceeds to the 
appellant's contention that the veteran's death was due to 
his addiction to cigarettes during his active service.    

The second medical expert opinion requested by the Board in 
May 2004 is dated in July 2004 and signed by a VA 
psychiatrist.  In making this opinion, the VA physician 
reviewed all of the veteran's available service medical 
records and the private medical records submitted by the 
appellant.  After reviewing all of the veteran's available 
service and post-service medical records, the VA physician 
found that "the available medical records are lacking in 
relevant information to make a determination either that the 
military was, or was not, responsible for this patient's 
nicotine dependence and ultimate death from pharyngeal 
cancer.  Making any such determination for or against the 
claimant based on present data would, in my opinion, be 
totally speculative in nature."  The VA physician based this 
opinion on the fact that there was no evidence about when the 
veteran first began smoking, nor was there any evidence 
linking the veteran's smoking to his military service.  The 
examiner pointed out that while the military provided smoking 
materials to personnel during the 1950s and undoubtedly 
exposed many people to cigarettes who otherwise would have 
had no exposure, many of those individuals either did not 
begin smoking, or were subsequently able to stop such 
behavior.       

The Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(b).  That is, there is no 
competent evidence showing that a service connected 
disability or any incident of service is the primary or a 
contributory cause of the veteran's death.  Boyer, 210 F.3d 
at 1353.  There is no evidence that the veteran's in service 
smoking from 1954 through 1957 caused his metastatic cancer.  
In addition, there is no evidence that the veteran developed 
nicotine dependence during service.  The expert opinion 
indicated that it would be speculative to relate nicotine 
dependence to service and service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2004).  The appellant has argued that 
the veteran's death causing metastasized pharyngeal cancer is 
related to service.  However, her opinion in this matter is 
not competent evidence because she is a lay person.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). As a lay 
person, she lacks the medical expertise for her opinions in 
this matter to be competent medical evidence.  Thus, direct 
service connection for metastasized pharyngeal cancer is not 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

The Board sympathizes with the appellant and her family for 
the death of the veteran.  However, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  The appeal is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


